DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 8-10-2021 is acknowledged.  The traversal is on the ground(s) that Group I and V should be rejoined as they both use the same compositions and hence there is no additional search burden. This is not found persuasive because the searches of group I and V would not be coextensive in scope. Moreover as set forth in the restriction requirement, restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

The requirement is still deemed proper and is therefore made FINAL.
Claims 27-46 are pending. Claims 40-44 and 46 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 27-39 and 45 are currently under examination.

Information Disclosure Statement
The Information Disclosure Statement filed on 8-10-2021 has been considered. An initialed copy is attached hereto.
It should be noted that the listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Priority
Acknowledgment is made of applicant's claim for priority. However, Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 and 119 (e) as follows:
The current status of an application in which the benefits of an earlier application are desired must be contained in the specific reference to the prior application(s) in the first sentence of the specification (37 CFR1.78).



Specification
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 C.F.R. [WP TypographicSymbols font/0x27]1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 C.F.R. [WP TypographicSymbols font/0x27][WP TypographicSymbols font/0x27]1.821-1.825 for the reason(s) set forth on the attached Notice To Comply With Requirements for Patent Applications Containing Nucleotide Sequence and/or Amino Acid Sequence Disclosures. Any questions regarding compliance with the sequence rules requirements specifically should be directed to the departments listed at the bottom of the Notice to Comply. Applicant is requested to return a copy of the attached Notice to Comply with their response. Applicant is given the same period in which to comply with the sequence rules as is available to reply to this action.


Claim Objections
	Claims 27 and 45 are objected to for reciting claim language drawn to non-elected inventions.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 27-39 and 45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

The instant claims are drawn to methods of treating any and all cancers utilizing a composition comprising a heat shock protein fused to a biotin-binding protein which is non-covalently bound to a biotinylated tumor cell wherein:  the biotin-binding protein can be avidin, streptavidin or neutravidin (claim 28); or a avidin having at least 80% sequence identity to the avidin sequence of NP_990651 or streptavidin having at least 80% sequence identity to the streptavidin sequence of AAU48617 (claim 29); or the heat shock protein can be bacterial or mammalian (claim 30), be from the Hsp70 family, is or is derived from MTB HSP 70 (claim 31), has at least 80% sequence identity to SEQ ID NO:1 or 2 (claim 32).

The instant claims encompass a myriad of combinations of heat shock proteins, biotin-binding proteins and tumor cells. People of skill in the art require evidence that a benefit can be derived by the application of a given substance. The specification, as filed, is silent with regard to any composition comprising a heat shock protein fused to a biotin-binding protein which is non-covalently bound to a biotinylated tumor cell having efficacy in treating any type of cancer. Applicant describes the use of said therapeutic compositions in a prophetic sense but fails to demonstrate the therapeutic efficacy of any The specification discloses composition comprising a heat shock protein fused to a biotin-binding protein which is non-covalently bound to a biotinylated tumor cell and their use in treating cancer in any animal system. While the skill in the art of immunology is high, to date, prediction of a therapeutic effect for any given composition in any given animal is quite unpredictable. Given the lack of success in the art, the lack of working examples and the unpredictability of the generation of a directed immune response, none of the claimed “therapeutic compositions” meet the written description provision of 35 USC 112, first paragraph. The specification provides insufficient written description to support the genus encompassed by the claim.
The claims are drawn to the use of a vast genus of The specification discloses composition comprising a heat shock protein fused to a biotin-binding protein which is non-covalently bound to a biotinylated tumor cell to treat any and all types of cancer. To fulfill the written description requirements set forth under 35 USC § 112, first paragraph, the specification must describe at least a substantial number of the members of the claimed genus, or alternatively describe a representative member of the claimed genus, which shares a particularly defining feature common to at least a substantial number of the members of the claimed genus, which would enable the skilled artisan to immediately recognize and distinguish its members from others, so as to reasonably convey to the skilled artisan that Applicant has possession the claimed invention. To adequately describe the genus of cancer therapeutics, Applicant must adequately describe which combination of heat shock proteins, biotin-binding proteins and tumor cells would have efficacy in treating a given cancer. Moreover, Applicant must describe “immunoepitopes” must be present on a given tumor cell to have efficacy in eliciting a therapeutic immune response against a given cancer. The specification, however, does not disclose distinguishing and identifying features of a representative number of members of the genus of therapeutics to which the claims are drawn, such as a correlation between the sequence of a given heat shock protein, sequence of a given biotic-binding protein and the phenotype of a given tumor cell (and their combination) and its recited function (induction of a therapeutic immune response against a given cancer), so that the skilled artisan could immediately envision, or recognize at least a substantial number of members of the claimed genus of therapeutics. The specification, as filed, is silent with regard to any composition comprising a heat shock protein fused to a biotin-binding protein which is non-covalently bound to a biotinylated tumor cell and their use in treating cancer. Additionally, the specification fails to disclose which amino acid residues of either the Mtb HSP70, avidin or streptavidin are essential for the induction of the claimed immune response, or which amino acids might be added, replaced or deleted so that the resultant domain peptide retains the immunological characteristics of its parent, or by which other amino acids the essential amino acids might be replaced so that the resultant peptide retains the immunological characteristics of its parent. Therefore, the specification fails to adequately describe at least a substantial number of members of the genus of therapeutics to which the claims refer.
The specification does not provide substantive evidence that the claimed compositions are capable of inducing a directed therapeutic immune response against a given cancer. This demonstration is required for the skilled artisan to be able to use the claimed compositions for their intended purpose of treating a given cancer. Without this demonstration, the skilled artisan would not be able to reasonably predict the outcome of the administration of the claimed therapeutics, i.e. would not be able to accurately predict if therapeutic has been induced as the ability to reasonably predict the capacity of a single bacterial immunogen to induce directed immune response from in vitro antibody reactivity studies is problematic.  Ellis (Vaccines, W.B. Saunders Company, Chapter 29, 1988, pages 568-574) exemplifies this problem in the recitation that "the key to the problem (of vaccine development) is the identification of the protein component of a virus or microbial pathogen that itself can elicit the production of protective antibodies"(page 572, second full paragraph).  Unfortunately, the art is replete with instances where even well characterized antigens that induce an in vitro neutralizing antibody response fail to elicit a directed (therapeutic) immune response in vivo. 
MPEP § 2163.02 states, “[a]n objective standard for determining compliance with the written description requirement is, 'does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed' ”.  The courts have decided:

The purpose of the “written description” requirement is broader than to merely explain how to “make and use”; the applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the “written description” inquiry, whatever is now claimed.

Without a proper description of the immunoepitopes engendered claimed heat shock protein/biotin binding protein/tumor cell fusion, the skilled artisan cannot envision the detailed chemical structure of the encompassed proteins, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it. The nucleic acid itself is required. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. In Fiddes v. Baird, 30 USPQ2d 1481, 1483, claims directed to mammalian FGF's were found unpatentable due to lack of written description for the broad class. The specification provided only the bovine sequence.
Finally, University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404. 1405 held that:
...To fulfill the written description requirement, a patent specification must describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."   Lockwood v. American Airlines Inc. , 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997);   In re Gosteli , 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention."  Lockwood, 107 F.3d at 1572, 41 USPQ2datl966.
An adequate written description of a DNA, such as the cDNA of the recombinant plasmids and microorganisms of the '525 patent, "requires a precise definition, such as by structure, formula, chemical name, or physical properties," not a mere wish or plan for obtaining the claimed chemical invention.   Fiers v. Revel, 984 F.2d 1164, 1171, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993). Accordingly, "an adequate written description of a DNA requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it; what is required is a description of the DNA itself." Id.   at 1170, 25 USPQ2d at 1606.
The name cDNA is not itself a written description of that DNA; it conveys no distinguishing information concerning its identity. While the example provides a process for obtaining human insulin-encoding cDNA, there is no further information in the patent pertaining to that cDNA's relevant structural or physical characteristics; in other words, it thus does not describe human insulin cDNA. Describing a method of preparing a cDNA or even describing the protein that the cDNA encodes, as the example does, does not necessarily describe the cDNA itself. No sequence information indicating which nucleotides constitute human cDNA appears in the patent, as appears for rat cDNA in Example 5 of the patent. Accordingly, the specification does not provide a written description of the invention of claim 5.

The Guidelines for Examination of Patent Applications Under the 35 U.S.C. 112, paragraph 1, ``Written Description'' Requirement (66 FR 1099-1111, January 5, 2001) state, “[p]ossession may be shown in a variety of ways including description of an actual reduction to practice, or by showing the invention was 'ready for patenting' such as by disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention” (Id. at 1104).  Moreover, because the claims encompass a genus of variant species, an adequate written description of the claimed invention must include sufficient description of at least a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics sufficient to show that Applicant was in possession of the claimed genus.  However, factual evidence of an actual reduction to practice has not been disclosed by Applicant in the specification; nor has Applicant shown the invention was “ready for patenting” by disclosure of drawings or structural chemical formulas that show that the invention was complete; nor has Applicant described distinguishing identifying characteristics sufficient to show that Applicant were in possession of the claimed invention at the time the application was filed.  
The Guidelines further state, “[f]or inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus” (Id. at 1106); accordingly, it follows that an adequate written description of a genus cannot be achieved in the absence of a disclosure of at least one species within the genus.  As evidenced by the teachings of Skolnick et al., the art is unpredictable.  Skolnick et al. (Trends in Biotechnology 18: 34-39, 2000) discloses the skilled artisan is well aware that assigning functional activities for any particular protein or protein family based upon sequence homology is inaccurate, in part because of the multifunctional nature of proteins (see, e.g., the abstract; and page 34, Sequence-based approaches to function prediction).  Even in situations where there is some confidence of a similar overall structure between two proteins, only experimental research can confirm the artisan's best guess as to the function of the structurally related protein (see, in particular, the abstract and Box 2).  Thus, one skilled in the art would not accept the assertion, which is based only upon an observed similarity in amino acid sequence that a variant of a given polypeptide would necessarily have a given immunological property. The instant specification has failed to teach or disclose therapeutic compositions comprising the claimed heat shock protein/biotin binding protein/tumor cell fusion and fails to teach or disclose data that demonstrates that the claimed compositions can provide a therapeutic effect against any cancer. There is no disclosure of cancer patients that have been “treated” with the claimed compositions. Consequently, there is no correlation between structure and function as required by the Written Description requirement.
Consequently, given the lack of guidance in the specification as to which heat shock protein/biotin binding protein/tumor cell fusion have efficacy as a therapeutic against a given cancer, none of the claimed compositions meet the written description provision of 35 USC 112, first paragraph. The species specifically disclosed are not representative of the genus because the genus is highly variant. Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 USC 112 is severable from its enablement provision. (See page 1115.).


Conclusion

No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A ZEMAN whose telephone number is (571)272-0866.  The examiner can normally be reached on Monday thru Friday; 6:30 am - 3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT A ZEMAN/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        September 29, 2021